Citation Nr: 0841602	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claim was remanded for 
additional development in April 2006 and March 2008.


FINDINGS OF FACT

The veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
tinnitus was incurred in service.  U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2087).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.



Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

The veteran's service medical records are missing, apparently 
destroyed in the 1973 National Personnel Record Center fire 
in St. Louis, Missouri.  Under such circumstances, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran's DD 214 shows that he was in a tank company 
assigned to infantry.  Given the fact that the veteran's 
service medical records are missing, given the fact that it 
would be consistent with the terms of the veteran's service 
for him to have been regularly exposed to loud noises, and 
given that VA already conceded noise exposure when granting 
service connection hearing loss, the Board concedes that the 
veteran was exposed to noise in service.

The medical evidence includes a November 2002 opinion from a 
private audiologist which concludes that the veteran's 
hearing loss is very possibly due to loud noises such as 
artillery in service.  In addition, the veteran attended two 
VA examinations.  The first was in August 2006.  The examiner 
stated that tinnitus was a symptom and not a disease.  
However, the Board notes that tinnitus is considered a 
compensable disability for VA purposes.  The next VA 
examination was in June 2008.  A history of tinnitus on the 
right side was noted.  It was not constant but was recurrent, 
and the veteran could not recall when it had started.  The 
examiner stated that he could not offer and opinion on the 
etiology of the tinnitus without resorting to mere 
speculation.

This claim has been pending since November 2002.  Two VA 
examiners have been unable to reach a favorable or 
unfavorable opinion on the etiology of the veteran's 
tinnitus.  Furthermore, the service medical records are 
missing, possibly hindering the ability of an examiner to 
reach a definitive opinion.  As such, the Board finds that 
remand for another examination would not serve VA or the 
veteran.

Thus, the Board is applying the heightened benefit of the 
doubt rule, as is required in cases where service medical 
records are missing through no fault of the veteran.  Here, 
service connection for hearing loss was granted in December 
2006 based on the favorable November 2002 private opinion.  
That opinion did not specifically reference tinnitus.  
However, it did attribute the veteran's high frequency 
bilateral hearing loss to in service noise exposure.  Using 
the heightened benefit of the doubt rule, the Board finds 
that a similar etiology for tinnitus can be extrapolated from 
this opinion and it can be used as positive evidence that the 
veteran's tinnitus is medically related to noise exposure in 
service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the veteran's symptoms and their 
etiology; however, such development would not materially 
assist the Board in this determination.  Under the "benefit-
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for tinnitus will 
be granted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


